Title: To John Adams from Jonathan Mason Jr., 12 August 1776
From: Mason, Jonathan Jr.
To: Adams, John


     
      Honoured Sir
      Boston August. 12. 1776
     
     Your favour of July the 18th came safe to hand. I consider it as a favour, this amid so great a variety of business, of the first importance, you have condescended so freely to offer me your advice, my situation warmly calling for it. The Obligation will be ever fresh in my memory, which in addition to many others I have received from yourself and your agreeable Lady, how to compensate for I am entirely at a loss—but when I reflect that the whole labours of your Life have been expended in the Service of your Country and the welfare of its individuals, that you have shown to the World that your chief happiness consists in that of mankind universally, I feel a pride that I am still indebted.
     My first inclinations, which prompted me to the field, I have determined to lay aside, and till necessity calls, have resolved within myself closely to pursue the science of the Law. It is a Study I have never found so dry and barren of entertainment as represented. The path is sufficiently pleasing. One thing however often occurs, and that is the further I travel, the more I read, the remaining task is still so great, that I seem further from my object than at my first setting out. The business of my Life shall be to trace the tract as far as ability will permit to obtain the protection and favour of its patrons. I readily conceive of great reading being much more serviceable than much practice, and I believe it would be full as advantageous if every pupil should spend one or two years in reading, before he touches at all upon the practical part. Thro’ forgetfullness, I omitted in my last, the least information concerning what I had read, or how long I had been in the Study, and I since have thought that had you been previously acquainted with those circumstances, you perhaps might have entertained different Sentiments. Two years are passed since I commenced the Study, and my whole time has been devoted to a theoretical foundation. Hume, McCaulay, and Smollet, were the first that I read. I have been twice thro’ Judge Blackstone’s Commentaries and Dr. Sullivan’s Lectures. Wood’s institutes and My Lord Coke upon Littleton, I have studied diligently, and also Hawkins’s Pleas of the Crown. These are the principal that I have yet read. Since my removal to Boston, agreeable to your direction, I have entered upon Plowden’s reports.
     Tho’ perhaps of advantage in the end, yet I frankly confess I should not wish to continue longer than three years in the Study, without entering into the practice of the inferior Court, and I flatter myself that the little knowledge I have already acquired, and my exertions in the approaching year will put me upon a standing with my cotemporaries that will enter at the expiration of their term. I am anxious, perhaps too much so, to be in some field or another. A dependant Life is what we all dislike, especially when we imagine we are able to extricate ourselves. I should wish yet and till I enter the bar to be considered as the pupil of Mr. Adams. Mr. Morton, who hath ever proved himself a warm friend to me, hath given me the offer to enter into his Office in the capacity of a Companion, and he hath promised me, he will make it his business to instruct me in as much of the practice as he himself is master of. Whether this step, would be profitable; Whether it is not full time, provided I enter at the close of my third year, to intermix with my reading the knowlege of practice, I would once more request your Opinion. The time of life we engage in this Study, which some call, and I do not know, but with the greatest propriety, the most abstruse and difficult, requires I am sensible the greatest circumspection the least allurements and temptations possible. Law is not a lesson for a school Boy, neither is it a task for a parrot: Unless we understand the reason, we shall never know the substance, we shall never know the beauty of the Law. I therefore readily conceive that a life of reading, with a year or two only of practice, would make much the greater Lawyer than its Opposite. This must be done by him only who thinks he has already a sufficiency of interest to support him, and such a mode would be well worth his while pursuing, if he had a prospect that the fruit of his industry would prove a part of the means in snatching his Country from the jaws of Slavery. If otherwise, would not the honest knowing practitioner be a more usefull member of Society, than the secluse Student, who is continually sowing for self satisfaction, totally regardless what becomes of his neighbour.
     
     The State of the Mass: Bay tho’ the Fleets and Armies of Britain have left off to trouble her, tho’ they have precipitately and shamefully, with scorched fingers fled, yet such is the invincible, manly spirit of her brood that she seems as yet unwilling to loose the merit of contributing her share to the glorious Struggle. First in the attack, she played an entire game of Hasard, uncertain of the Sentiments of her Sisters, she never once hesitated to strike the important stroke, and it astonished the most sanguine. Tho’ she should fall alone, for the success of the cause, she thought it worth dying. She withstood, She conquered the force of Britain, and since the departure of those enemies to our sea Costs, I beleive she has been as diligent at Sea as any one Colony whatever. This last Week was sent into Portsmouth a large prize of 700 Hogsheads of Sugar and 100 of Rum, Cotton &c. One White in Captain Darby’s employ hath mastered and took seven within three weeks past and on Saturday one from the Granada’s came into Boston Harbour, with 500 Hogsheads of Sugar and 25 Tons of Cotton. We shall ever lament the scarcity of guns to mann our continental cruisers. In all probability had they have been ready six Weeks since, we should have been able to hold a much more satisfactory story.
     Mrs. Adams, I have just waited upon, she is in good health and Spirits. Your Children have been extreemly favoured in the distemper, excepting Charles. Mrs. Adams is doubtfull whether he is ever taken it. Miss Nabby has been breaking out with it this last Week, she has about fifty in her face. From Yr. Most Obedient hum: Servt:
     
      Jona: Mason Jr
     
    